UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDUARDO CASTELLANOS-LOYA, a/k/a Heriberto Rivera-Malave,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Arenda Wright Allen,
District Judge. (4:11-cr-00068-AWA-FBS)


Submitted:   December 20, 2012             Decided:    January 8, 2013


Before WYNN and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff,      Federal Public Defender, Frances H.
Pratt, Larry M. Dash,        Assistant Federal Public Defenders,
Norfolk, Virginia, for     Appellant.    Neil H. MacBride, United
States Attorney, Andrew    L. Creighton, Special Assistant United
States Attorney, Newport   News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eduardo Castellanos-Loya appeals his convictions and

twenty-five month sentence for false representation as a United

States citizen, in violation of 18 U.S.C. § 911 (2006), and for

aggravated        identity     theft,     in     violation           of     18        U.S.C.

§ 1028A(a)(1) and (c) (2006).            We affirm.

            Castellanos-Loya        first      contends    that      the     Government

produced        insufficient    evidence        to    support        his     aggravated

identity    theft     conviction.        When    a   defendant       challenges         the

sufficiency of the evidence on appeal, we view the evidence and

all reasonable inferences in favor of the government and will

uphold the jury’s verdict if it is supported by “substantial

evidence.”        United States v. Cameron, 573 F.3d 179, 183 (4th

Cir.    2009).        “[S]ubstantial        evidence      is    evidence         that     a

reasonable       finder   of    fact     could       accept     as        adequate      and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”           Id. (internal quotation marks omitted).

Where     the    record   supports       conflicting      inferences,            we     must

presume that the factfinder resolved any such conflicts in favor

of the prosecution.            McDaniel v. Brown, 130 S. Ct. 665, 673

(2010).

            To win a conviction for aggravated identity theft, the

government must show that the defendant has committed one of

certain     enumerated       predicate    offenses      and,      “during         and     in

                                          2
relation      to”   that     crime,    “knowingly         transfers,       possesses,      or

uses, without lawful authority, a means of identification of

another person.”            18 U.S.C. § 1028A(a)(1) (2006); see United

States v.      Castillo-Pena,         674   F.3d       318,   323     (4th      Cir.   2012);

United States v. Abdelshafi, 592 F.3d 602, 607 (4th Cir. 2010).

              Castellanos-Loya does not dispute that he committed a

qualifying predicate offense by falsely representing himself as

an American citizen to the agent who detained him, violating

§ 911, see Castillo-Pena, 674 F.3d at 323, nor does he dispute

that     a    social       security     number         (“SSN”)      is    a      “means    of

identification”        for     purposes          of     § 1028A(a)(1).             Instead,

Castellanos-Loya argues that the Government failed to prove (1)

that the SSN belonged to a real person, (2) that Castellanos-

Loya knew that it did, and (3) that his possession of the SSN

was “in relation to” his lie that he was an American citizen.

              We    cannot    agree.        The       Government      adequately       proved

that the SSN in question belonged to a real person simply by

demonstrating that the number was valid — i.e., that the Social

Security Administration’s records reflected that the number had

been issued to an individual.                    See United States v. Mitchell,

518 F.3d 230, 234 (4th Cir. 2008); United States v. Melendrez,

389 F.3d 829, 834 (9th Cir. 2004).                       Although Castellanos-Loya

argues       that    the     Government’s         evidence       in      this     case    was

insufficient because it failed to rule out the possibility that

                                             3
the SSN could have been fraudulently obtained in the name of a

person     who    never       actually    existed,       we     have    no     difficulty

concluding       that   the    jury    could       properly     have   found      that   the

Government’s evidence sufficed to prove this element of § 1028A

“beyond a reasonable doubt.”              Cameron, 573 F.3d at 183.

            Castellanos-Loya’s               assertion        that     the     Government

failed to prove that he knew that the SSN belonged to a real

person, see Flores-Figueroa v. United States, 556 U.S. 646, 647

(2009), suffers from a similar ailment: it demands of defendants

a degree of certainty that is foreign to long-accepted notions

pertaining to a mens rea of “knowledge.”                      See, e.g., Model Penal

Code § 2.02(7) (Thompson Reuters, Westlaw through 2011) (“When

knowledge of the existence of a particular fact is an element of

an offense, such knowledge is established if a person is aware

of   a   high    probability      of     its       existence,    unless      he   actually

believes that it does not exist.”).                     Castellanos-Loya admitted

that the person who sold him the SSN effectively told him that

the SSN belonged to a real person.                      But he now asserts that,

despite his subjective belief that the SSN was authentic, he did

not actually know that the SSN belonged to a real person because

he   did   not     verify      that    the     seller    was     not   lying      to     him.

Although we are mindful of the “difficulty in many circumstances

of proving beyond a reasonable doubt that a defendant has the

necessary knowledge,” we have no doubt that a jury could have

                                               4
found    the        requisite       knowledge        on   the     facts       of    this      case.

Flores-Figueroa, 556 U.S. at 655.                      See, e.g., id. at 656; United

States v. Valerio, 676 F.3d 237, 244-46 (1st Cir. 2012); United

States    v.    Clark,        668   F.3d     568,     574      (8th    Cir.    2012);       United

States v. Doe, 661 F.3d 550, 561-65 (11th Cir. 2011), cert.

denied, 132 S. Ct. 1648 (2012); United States v. Gomez–Castro,

605 F.3d 1245, 1249 (11th Cir. 2010).

               As      for      Castellanos-Loya’s                assertion          that       the

Government          failed    to     prove    that        he    possessed          the   SSN   “in

relation to” his false representation offense, he has waived any

such argument on appeal by failing to raise it in his Fed. R.

Crim. P. 29 motion before the district court.                             United States v.

Chong Lam, 677 F.3d 190, 200 (4th Cir. 2012).

               Castellanos-Loya          next        urges     that    the    district        court

abused its discretion in declining to prohibit testimony about

the     date    of     birth        associated        with       the    SSN,       due   to    the

Government’s late disclosure of the pertinent information.                                      We

have    reviewed        the     record     and       conclude         that,    regardless       of

whether       the     district       court    properly          considered         the   factors

enumerated in United States v. Hastings, 126 F.3d 310, 317 (4th

Cir. 1997), any error was harmless.                            United States v. Johnson,

617    F.3d    286,     292    (4th    Cir.      2010)       (holding     that       evidentiary

rulings are subject to harmless error renew).



                                                 5
            Finally,          Castellanos-Loya                 attacks       his         sentence,

contending that he was improperly assigned an obstruction of

justice    enhancement            under      U.S.      Sentencing         Guidelines          Manual

(“USSG”)    § 3C1.1         (2011).          In    assessing        whether        a    sentencing

court   properly       applied         the    Guidelines,           the    district          court’s

factual    findings         are    reviewed        for      clear    error       and    its    legal

conclusions are reviewed de novo.                          United States v. Osborne, 514

F.3d 377, 387 (4th Cir. 2008).

            A defendant merits a two-level obstruction of justice

enhancement      where       he     “willfully             obstructed       or     impeded,       or

attempted to obstruct or impede, the administration of justice

with respect to the investigation, prosecution, or sentencing of

the   instant      offense        of   conviction,            and    (2)     the       obstructive

conduct related to (A) the defendant’s offense of conviction and

any relevant conduct; or (B) a closely related offense.”                                        USSG

§ 3C1.1.      As      the    application           notes      specify,       the       enhancement

applies to perjury.           USSG § 3C1.1, cmt. n.4(B).

            As        Castellanos-Loya                 observes,           the         obstruction

enhancement      is    inapplicable           to      his    aggravated         identity       theft

conviction       and        therefore             applies       only        to         his     false

representation        conviction          under       § 911.        See    USSG        § 2B1.6(a).

But at trial, Castellanos-Loya admitted his guilt on the false

representation         charge;         thus,          he     argues,      his      false       trial

testimony    could      have       obstructed          only    his     aggravated            identity

                                                  6
theft conviction, not his § 911 conviction.                      Because his perjury

related   only     to   the   former     offense,         he   claims,    the   district

court erred in applying the enhancement to the Guidelines range

pertaining to the latter.

            But    Castellanos-Loya’s           position       underappreciates        the

“broad reading” that must be given to § 3C1.1.                         United States v.

Jones,    308    F.3d    425,     429    (4th      Cir.    2002).        In   fact,     the

defendant’s “perjurious statements need not be about the offense

of    conviction        [to     support        application        of      the    § 3C1.1

enhancement]; it is enough if the perjurious statements were

given during the investigation, prosecution, or sentencing of

the   instant     offense.”        Id.   at     428   (internal        quotation      marks

omitted).         Moreover,        the    enhancement           applies       where    the

obstructive conduct “related to” an offense “closely related” to

the   defendant’s       offense    of    conviction.            USSG    § 3C1.1.        See

United States v. Mollner, 643 F.3d 713, 715-19 (10th Cir. 2011)

(collecting cases and describing how the term “closely related”

was chosen to increase the breadth of § 3C1.1’s scope).                               Given

that Castellanos-Loya perjured himself during the trial on his

false representation charge and that the statements related to

the   dependent     § 1028A     charge,       we    conclude     that     the   district

court did not err in assigning him an enhancement under § 3C1.1.

See Mollner, 643 F.3d at 716-17; Jones, 308 F.3d at 429; Doe,

661 F.3d at 566.

                                           7
            Castellanos-Loya’s complaint that the district court

failed to specifically find that his false testimony concerned

“a material matter” fails for the same reason.                        United States v.

Perez, 661 F.3d 189, 192 (4th Cir. 2011).                       The district court’s

findings “clearly establishe[d]” that Castellanos-Loya’s false

trial testimony went to the heart of his § 1028A charge.                              Id. at

193 (emphasis omitted); United States v. Quinn, 359 F.3d 666,

681 (4th Cir. 2004).             And because his false testimony on the

§ 1028A charge was sufficiently related to his § 911 offense,

the district court made all the findings of materiality that

were necessary to support the application of the enhancement.

See     Mollner,    643      F.3d     at        717;     cf.    United          States     v.

Killingsworth,      413      F.3d     760,       765     (8th      Cir.       2005)      (the

enhancement      applies    to    “perjury        that    was    immaterial        to    the

defendant’s own sentence and conviction” because it was made

during    his    testimony       in   a    closely       related      case)      (internal

quotation marks, alteration, and emphasis omitted).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented       in     the    materials

before    this   court     and   argument       would     not   aid     the     decisional

process.



                                                                                  AFFIRMED

                                            8